Citation Nr: 1532241	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.

The issue of entitlement to an initial rating in excess of 50 percent for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The December 2007 rating decision granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.  The Veteran filed a notice of disagreement (NOD) in September 2008, and in a May 2009 rating decision the RO increased the evaluation of PTSD to the current 50 percent.  Because this does not represent a total grant of benefits sought on appeal, the increased rating claim for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran perfected a timely appeal by filing a NOD in April 2010.  The Veteran was provided with an SOC in March 2012 and perfected his appeal with an April 2012 VA Form 9.

The Veteran testified before the undersigned at a June 2015 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an appeal for a higher rating claim when such claim is raised by the record.  Here, the Board notes that during the June 2015 hearing, the Veteran asserted his PTSD symptoms prevented him from working.  See June 2015 Board hearing transcript, p. 5 ("it's gotten too stressful for me, so I just left and
went ahead and retired and said I'm not going back to work.  I was, uh, I have too
much anger issues.")  As such, the Board finds that the record raises a claim for TDIU.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for PTSD, currently 50 percent disabling.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Increased Rating

The Veteran last was afforded a VA examination for his PTSD in November 2011, almost four years ago.  See November 2011 VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his disability has worsened since the last examination.  Specifically, the Veteran has reported that his PTSD has "gotten worse."  See Board hearing transcript, pp. 2-3.  Moreover, VA medical records associated with the claims file indicate that the Veteran's PTSD has worsened.  See April 2014 VAMC Clinical Psychologist progress notes ("reports increased anger and difficulty with interpersonal relationships.") 

As there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to evaluate fully and fairly the Veteran's increased rating claim for PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, all updated treatment records must be obtained and associated with the claims file as a review of the evidence of record reveals that there are no updated medical treatment materials, subsequent to May 2015, in the claims file or in Virtual VA or VBMS.

TDIU

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54. 

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran's service-connected PTSD prevents him from working.  See April 2015 Board hearing transcript, p. 5.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA, as related to a TDIU claim, and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.
 
2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for PTSD. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. Afford the Veteran a VA examination to determine the current severity of his PTSD.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The functional impairment attributable to PTSD should be set forth in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9411.  All pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
5. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

